UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1OF DUTY TO FILE REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-03034 Xcel Energy Inc. (Exact name of registrant as specified in its charter) 414 Nicollet Mall, Minneapolis, Minnesota, 55401, (612) 330-5500 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Cumulative Preferred Stock, $4.56 Series (Title of each class of securities covered by this Form) Common Stock, $2.50 par value per share 7.600% Junior Subordinated Notes, Series due 2068 5.613% Senior Notes, Series due 2017 4.700% Senior Notes, Series due 2020 6.500% Senior Notes, Series due 2036 4.800% Senior Notes, Series due 2041 (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: None Pursuant to the requirements of the Securities Exchange Act of 1934, Xcel Energy Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: December 21, 2011 Xcel Energy Inc. By: /s/George E. Tyson II Name:George E. Tyson II Title:Vice President and Treasurer
